DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on August 03, 2021 is acknowledged.  The traversal is on the ground(s) that the reactant gas comprising a residual gas stream containing unreacted carbon oxides from the methanol reactor assembly.  This is not found persuasive because such a recitation will be discussed in the following office action.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 9 is objected to because of the following informalities:  in claim 9, line 7 the extra comma should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, line 4 and claim 9, lines 3 and 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abughazaleh et al (2009/0019767 A1) in view of Pinto (US 5,173,513).
      Applicants’ claimed invention is directed to a process for combined production of methanol and ammonia, wherein a reactant stream comprising carbon monoxide is supplied to a recovery assembly to obtain a first hydrogen-containing stream and a second hydrogen-containing stream, 
	Abughazaleh teaches processes for adjusting hydrogen content of a synthesis gas are provided. At least a portion of carbon monoxide in a syngas can be converted to carbon dioxide to provide a shifted syngas and condensed water. The syngas can have a first hydrogen to carbon monoxide ratio and a first temperature, and the shifted syngas can have a second hydrogen to carbon monoxide ratio and a second temperature, both greater than the first. Heat from the shifted syngas can be at least partially transferred from the shifted syngas to the condensed water to at least partially vaporize the condensed water. The syngas can be at least partially saturated with the at least partially vaporized condensed water. A ratio of the water vapor to syngas can be about 1.0 or less.  See abstract.
	Abughazaleh in at least one other specific embodiment discloses that each conversion unit 120 can include two reactors arranged in series. A first reactor can be operated at high temperature (about 650.degree. F. to about 750.degree. F.) to convert a majority of the carbon monoxide present in the treated syngas stream 410 to carbon dioxide at a relatively high reaction rate using an iron-chrome catalyst. A second reactor can be operated at a relatively low temperature (about 300.degree. F. to about 400.degree. F.) to complete the conversion of carbon monoxide to carbon dioxide using a mixture of copper oxide and zinc oxide. In at least one other specific embodiment above or elsewhere herein, each conversion unit 120 can include one or more sour shift reactors utilizing a cobalt/molybdenum/alumina catalyst [0029].
	Abughazaleh in FIG. 3 depicts yet another illustrative system 300 for producing syngas and uses therefrom according to one or more embodiments. In one or more embodiments, the syngas via line 155 from the system 100 described with reference to FIG. 1, and/or the syngas via line 285 from the system 200 described with reference to FIG. 2 can be further treated to provide one or more chemicals, feedstocks, fuel, power, or any combinations therefrom. In one or more embodiments, the system 300 can include one or more gas converters 500 to produce one or more Fischer-Tropsch products, ammonia, methanol, other chemical feedstocks, derivatives thereof, and/or combinations thereof, from the syngas. In one or more embodiments, the system 300 can also include one or more hydrogen separators 600, fuel cells 650, gas turbines 700, combustors 750, steam turbines 800, waste heat boilers 850, and generators 775, 875 to produce fuel, power, steam and/or energy [0059].
	Abughazaleh in one or more embodiments discloses, any of the systems 100, 200, 300 described can include one or more air separation units ("ASU") 900 for the production of essentially nitrogen-free synthesis gas, if desired. Any air separation unit can be used including membrane type and cryogenic separation types. The ASU 900 can convert air via line 905 to provide a nitrogen-lean/oxygen rich gas via line 910 ("oxygen gas") and a nitrogen rich/oxygen lean gas via line 915 ("nitrogen gas"). The oxygen gas via line 910 can be supplied to the gasifiers 105 (see FIGS. 1 and 2) within the system 100 and/or 200. The use of a nearly pure oxygen allows the gasifier(s) 105 to produce a syngas that is essentially nitrogen-free, e.g. containing less than 0.5% nitrogen/argon [0070].
	Abughazaleh teaches a process for production of ammonia, at least one of the one or more gas converters 500 can be adapted to operate the Haber-Bosch process described in LeBanc et al in "Ammonia," Kirk-Othmer Encyclopedia of Chemical Technology, Volume 2, 3rd Edition, 1978, pp., 494-500.  The one or more hydrogen separators 600 can include any system or device to selectively separate hydrogen from syngas to provide one or more purified hydrogen streams and one or more waste gas streams. In one or more embodiments, the hydrogen separators 600 can utilize pressure swing absorption, cryogenic distillation, and semi-permeable membranes. Suitable absorbents can include caustic soda, potassium carbonate or other inorganic bases, and/or alanolamines [0065] and [0066].
The difference between Abughazaleh and the claimed invention is that the instant claims require an integrated process for production of methanol and ammonia wherein the reactant stream comprises a residual gas stream comprising unreacted carbon oxides from the methanol reactor assembly.  However, Pinto in Figure 3 shows the methanol synthesis section of an integrated process for producing methanol and ammonia, wherein the reactant stream comprises a residual gas stream comprising unreacted carbon oxides from the methanol reactor assembly. See description of Figure 3 and claim 1.  Pinto teaches the hydrogen-deficient starting gas can be derived from catalytic reforming of carbon dioxide rich natural gas or catalytic partial oxidation of hydrocarbons boiling at not over 2000C.  See col. 1, lines 48-50.
	Pinto teaches that the resulting gas is pure enough to provide the hydrogen-rich stream to be mixed with the hydrogen-deficient starting gas as previously described. It is also suitable for conversion to ammonia synthesis gas. In a process in which the starting gas is provided by gasifying a feedstock with oxygen derived from air separation, ammonia synthesis gas can be produced by mixing the hydrogen-rich stream to be exported with nitrogen available from the air separation. Preferably this is done by washing the hydrogen-rich gas, after carbon dioxide removal, with liquid nitrogen, since this affords a very pure synthesis gas.  See col. 7, lines 25-34.
	It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the teachings provided by Pinto in Abughazaleh process for co-production of methanol and ammonia in order to increase the carbon efficiency of the process and at the same time reducing the carbon emissions.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,469,665 A1 to Pinto discloses a production of ammonia from ammonia synthesis gas.  A similar scheme can be used if the feed to the shift reaction is unreacted gas from methanol synthesis.                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622